DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark T. Vogelbacker on 12/28/21.

The application has been amended as follows: 
Claim 14 is changed to: --A connector for sealably engaging and disengaging contacts therein, the connector comprising: a closed cavity within the connector, the closed cavity containing an easily deformable material configured to balance pressure around mated contacts of the connector to that of an ambient working environment of the connector, the easily deformable material including an elastomeric gel, wherein the closed cavity is located within a receptacle unit of the connector, the receptacle unit including one or more closed inner chambers, at least one of the one or more inner chambers being configured to contain a receptacle contact, the 
 Claims 15 and 16 are canceled.
The preamble to claim 17 is changed to --The connector of claim 14,--.
The preamble of claim 19 is changed to --The connector of claim 14,--.
Drawings
3.	The drawings were received on 12/16/21.  These drawings are accepted.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
5.	Applicant’s arguments, see Remarks, filed 12/16/21, with respect to Claims 1, 9, and 14 have been fully considered and are persuasive.  The rejection of claims 1-14 and 17-20 have been withdrawn. 
Specifically, with regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “each inner chamber containing fluid… the closed cavity containing an easily deformable material, the easily deformable material being an elastomeric gel”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 3-8 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 9, the prior art of record does not anticipate or render obvious the limitations: “each inner chamber containing fluid… the closed cavity containing a deformable material, the deformable material being an elastomeric gel”, when combined with the rest of the limitations of claim 9.  Claim 9 is therefore allowable.


With regard to claim 14, the prior art of record does not anticipate or render obvious the limitations: “the closed cavity containing an easily deformable material configured to balance pressure around mated contacts of the connector to that of an ambient working environment of the connector, the easily deformable material including an elastomeric gel… wherein each inner chamber contains a dielectric fluid”, when combined with the rest of the limitations of claim 14.  Claim 14 is therefore allowable.
Claims 17-19 include all the limitations of claim 14 and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831